Citation Nr: 0308158	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  00-00 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for disability manifested 
by neck and back pain, to include as secondary to the 
veteran's service-connected residuals of a shrapnel wound to 
the right shoulder with retained foreign bodies.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1967 to July 1969.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 1999, a 
statement of the case was issued in May 1999, and a 
substantive appeal was received in January 2000.  Although 
the veteran initially requested a Board hearing at the RO, he 
subsequently withdrew that request.

The March 1999 rating decision also denied entitlement to an 
increased rating for service-connected residuals of a 
shrapnel wound to the right shoulder with retained foreign 
bodies.  Although the veteran initiated an appeal as to that 
issue, he did not complete the appeal by filing a substantive 
appeal in response to a November 2001 statement of the case.  
Accordingly, the increased rating issue is not in appellate 
status at this time.  38 U.S.C.A. § 7105 (West 2002).  The 
following decision of the Board is limited to service 
connection for a separate disability manifested by neck and 
back pain, to include as secondary to the service-connected 
residuals of a shrapnel wound to the right shoulder with 
retained foreign bodies.


FINDINGS OF FACT

1.  Any arthritis or disc disease of the cervical spine is 
unrelated to the veteran's active duty service or to his 
service-connected residuals of a shrapnel wound to the right 
shoulder with retained foreign bodies. 

2.  The veteran suffers from separate disability of the 
muscles of the right front of the neck due to the residuals 
of a shrapnel wound to the right shoulder with retained 
foreign bodies.  




CONCLUSION OF LAW

Disability of the muscles of the right front of the neck is 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)) (2002).  The intended effect of the new 
regulation is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
an earlier effective date for his service connected 
disability.  The November 2001 RO letter informed the veteran 
of the information and evidence necessary to warrant 
entitlement to the benefit sought and advised him of the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records and VA medical records.  As the record reflects that 
the veteran has been afforded a VA medical examination, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Moreover, no additional pertinent evidence has been 
identified by the veteran as relevant to this issue.  Under 
these circumstances, the Board finds no further action is 
necessary to assist the veteran with the claim.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The Board notes here that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  It should also be emphasized that 
although a claimant may testify as to symptoms he perceives 
to be a disability, the question of the etiology of a 
disability is one which requires skill in diagnosis, and 
questions involving diagnostic skills must be made by medical 
experts.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

Turning to the record, the Board notes that the veteran 
underwent a VA medical examination in February 2003.  During 
this examination, the veteran reported having pain that is 
fairly constant rated as a 4 out of 10 involving his right 
shoulder area and right neck.  He also reported pain that 
radiated down his arm and up the right side of his face.  The 
pain in his arm was described as pain, tingling, and a 
sensation of numbness.  The veteran said that the pain had 
increased somewhat over the years, but had not changed 
substantially over the past few years.  He reported that the 
pain is aggravated by activities such as laying on his right 
side or other activities involving his arm or shoulder such 
as lifting and driving and that the pain essentially 
immediately returns to baseline level of pain after cessation 
of the aggravating activity.  

The examiner's assessment was that the veteran's neck pain 
was consistent with myofascial pain probably induced by 
trauma to the muscles in the area of his injury with 
radiation to the neck.  The Board again notes that pain alone 
without a diagnosed or identifiable underlying condition does 
not constitute a disability for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999).  It is clear in this case that the veteran 
suffers from pain, and it appears that the pain is in the 
area of the right front of the neck.  If this were pain 
alone, then it would fall under the holding of Sanchez-
Benitez.  However, in this case a medical professional has 
clearly attributed the pain in the right front neck area to 
the already-service-connected right shoulder disability.  
Looking to the existing rating for the service-connected 
right shoulder, it does not appear that the neck muscle pain 
is contemplated by the existing rating.  In other words, the 
evidence shows that the veteran experiences neck pain due to 
a service-connected disability which he has not been 
compensated for.  The Board therefore finds that under the 
particular facts of this case, service connection is 
warranted for disability of the muscles of the right front of 
the neck on a secondary basis.  38 C.F.R. § 3.310.  

However, while the record also shows that the veteran suffers 
from degenerative disc disease and osteoarthritis as 
evidenced by a cervical x-ray in February 2003, the VA 
examiner offered an opinion that these disorders are less 
likely as not related to the service-connected injury given 
its location.  The preponderance of the evidence is therefore 
against entitlement to service connection for degenerative 
disc disease and osteoarthritis, and any symptomatology 
attributable to these disorders is not for consideration.  


ORDER

Entitlement to service connection for disability of the 
muscles of the right front of the neck is warranted secondary 
to the service-connected residuals of a shrapnel wound to the 
right shoulder.  To this extent, the appeal is granted. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

